                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  KEVIN FRANCK,
                                              Case No. 4:19-cv-00249-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  BANNOCK COUNTY an
  independent body politic and
  corporate organized pursuant to Idaho
  law; STEVE BROWN, an individual;
  TERREL TOVEY, an individual;
  ERNIE MOSER, an individual; and
  SHERI DAVIES, an individual,

        Defendant.



                                INTRODUCTION

      Pending before the Court is Defendants’ Motion to Dismiss (Dkt. 5). The

motion is fully briefed and at issue. The Court will grant the motion for the reasons

discussed below.

                                 BACKGROUND

      Plaintiff, Kevin Franck, is a Certified Property Tax Appraiser who performs

appraisals of property in Idaho. Compl. ¶ 1. Bannock County is an Idaho County,

empowered to act through a board of county commissioners who are Steve Brown,


MEMORANDUM DECISION AND ORDER - 1
Terrel N. Tovey, and Ernie Moser. Compl. ¶ 2-5, 16. On October 4, 2018, Franck

and the County through Brown, Tovey, and Moser’s predecessor, Ken Bullock,

executed a Commercial Appraiser-Independent Contractor Agreement. Compl. ¶

16. This Agreement established that Franck would complete twenty percent of the

assessments for parcels due each year in the County, with a maximum of 1,100

parcels per year and a minimum of 250 parcels per quarter. Compl. ¶ 15. The

County would determine which parcels Frank would assess and Frank would then

complete the assessment. Compl. ¶ 19.

      On November 6, 2018, Sheri Davies was elected Bannock County Assessor

and was sworn in on January 14, 2019. Compl. ¶ 22. The next day, Davies

requested that Franck return all County files used to complete his appraisals.

Compl. ¶ 27. Franck did not return the files at that time. See Compl. ¶ 29. The

Commissioners Brown, Tovey, and Moser sent Franck a letter on January 24,

2019, which stated that the Agreement between the County and Franck was

terminated and issued a demand for Franck to return all County property. Compl. ¶

28. Franck then returned the files to the County and thus could not complete any

further appraisals under the Agreement. Compl. ¶ 29. On March 6, 2019, Franck

filed a Notice of Tort Claim with the clerk of the County and the County did not

respond, which is deemed a denial. Compl. ¶ 30-31. This complaint followed.

Counts One and Two allege a deprivation of rights under 42 USC § 1983 against


MEMORANDUM DECISION AND ORDER - 2
Bannock County, Brown, Tovey, and Moser respectively. Compl. ¶ 32-44. Count

Three alleges breach of contract against Bannock County and Count Four alleges

tortious interference with a contract against Davies. Compl. ¶ 45-58. The

Defendants filed a motion to dismiss the complaint for want of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Def.’s Mot. Dismiss,

Dkt. 5.

                                LEGAL STANDARD

      1. Motion to Dismiss

      When subject matter jurisdiction is challenged pursuant to Rule 12(b)(1), the

plaintiff bears the burden of persuasion. Indus. Tectonics, Inc. v. Aero Alloy, 912

F.2d 1090, 1092 (9th Cir. 1990) (citations omitted). A Rule 12(b)(1) jurisdictional

attack may be facial or factual. Safe Air for Everyone v. Meyer, 373 F.3d 1035,

1039 (9th Cir. 2004) (citation omitted). “In a facial attack, the challenger asserts

that the allegations contained in a complaint are insufficient on their face to invoke

federal jurisdiction. By contrast, in a factual attack, the challenger disputes the

truth of the allegations that, by themselves, would otherwise invoke federal

jurisdiction.” Id. Here, the jurisdictional attack is facial because it asserts that the

allegations contained in the complaint are insufficient to invoke federal

jurisdiction.




MEMORANDUM DECISION AND ORDER - 3
      In a facial attack, the Court accepts as true all factual allegations in the

complaint. Whisnant v. United States, 400 F.3d 1177, 1179 (9th Cir. 2005). Still,

though, to survive a Rule 12(b)(1) motion, plaintiff must allege a plausible set of

facts that establish subject-matter jurisdiction. Terenkian v. Republic of Iraq, 694

F.3d 1122, 1131 (9th Cir. 2012) (Twombly/Iqbal applies to facial attacks on subject

matter jurisdiction).

      2. Contract Clause

      Section 1983 allows an individual to seek redress for a deprivation of their

constitutional rights under color state law. 42 U.S.C. § 1983; Connick v.

Thompson, 563 U.S. 51, 60 (2011).

      The deprivation of rights alleged here involves the right to contract under the

Contracts Clause of the Constitution. U.S. Const. art. I, § 10, cl. 1. The Contracts

Clause states in relevant part that, “[n]o State shall… pass any… Law impairing

the Obligation of Contracts.” Id. Determining whether a contract has been impaired

involves analyzing three components: (1) “whether there is a contractual

relationship,” (2) “whether a change in law impairs that contractual relationship,”

and (3) “whether the impairment is substantial.” University of Hawai’i

Professional Assembly v. Cayetano, 183 F.3d 1096, 1101 (9th Cir. 1999) (quoting

Seltzer v. Cochrane, 104 F.3d 234, 236 (9th Cir. 1996)).




MEMORANDUM DECISION AND ORDER - 4
      The first and third components are not in dispute here. The second

component of the substantial impairment test, whether a change in law impairs the

contractual relationship, “turns on whether the State has used its law-making

powers not merely to breach its contractual obligations, but to create a defense to

the breach that prevents the recovery of damages.” Cayetano, 183 F.3d at 1102. In

other words, “the question should be whether the modification that the legislation

imposes simply breaches the contract like any other unilateral attempt to modify an

agreement, or whether the statute prevents or materially limits the contractor’s

ability to enforce his contractual rights.” Id. at 1103 (quoting Leo Clarke, The

Contract Clause: A Basis for Limited Judicial Review of State Economic

Regulation, 39 U. Miami. L. Rev. 183, 234 (1985)).

      When a governmental entity is a party to a contract, it is necessary to

separate a simple breach of contract and an impairment of a contract’s obligation.

Pure Wafer Inc. v. City of Prescott, 845 F.3rd 943, 951 (9th Cir. 2017). The

“distinction is crucial, not least because conflating the two concepts would risk

making a federal constitutional case out of even the most garden-variety public

contract dispute, transforming the Contract Clause into a font of state contract

law.” Id.; see Horowitz-Matthews, Inc. v. City of Chicago, 78 F. 3d 1248, 1250

(7th Cir. 1996) (“It would be absurd to turn every breach of contract by a state or

municipality into a violation of the federal Constitution.”).


MEMORANDUM DECISION AND ORDER - 5
                                      ANALYSIS

      Franck alleges that the County, through the Commissioners, acted under the

color of state law to impair the obligation of the contract between Franck and the

County. Franck argues that by requiring him to return the appraisal files the

County impaired Franck’s contract right in violation of the Constitution.

Defendants’ challenge this argument on two grounds, first that the County did not

pass any “law” that impaired the contract, and second, that the County has not

impaired any remedies available in a breach of contract action. Def.’s Mem. at 6,

Dkt. 5-1.

      The County’s letter to Franck demanding the return of county files is not a

“law” under the meaning of the Contracts Clause. See New Orleans Waterworks

Co. v. Louisiana Sugar-Refining Co., 125 U.S. 18, 30 (1888) (“The [Contracts

Clause] is aimed at the legislative power of the state, and not at … the acts of

administrative or executive boards or officers, or the doings of … individuals).

But, even if it is, his claim still fails because he has not sufficiently alleged that the

County Commissioner’s actions impaired his contract.

      Franck alleges that the Commissioners breached their contract with Franck

by demanding the immediate return of all County files which Franck needed to

complete his work. Compl. ¶ 23-29. Franck assumes that in response to his breach

of contract action, the Defendants will raise, as affirmative defenses, that Franck


MEMORANDUM DECISION AND ORDER - 6
did not perform his work under the contract, and that all earned consideration has

therefore been paid. Pl.’s Opposition at 8, Dkt. 6. Franck argues that the

Commissioners have manufactured these affirmative defenses by demanding the

return of the files, and that this constitutes the Commissioners using their law-

making powers to create a defense to the breach. Id. at 8-9. This is not an

impairment of Franck’s contractual rights.

      Franck is still free to bring his breach of contract claim in state court. In that

action the County may well argue that Franck breached his contract first and thus

the County was no longer liable on the contract. But, this would not prevent Franck

from demonstrating that his performance was frustrated by the County’s actions in

requiring the return of the files. In short, this is a garden variety breach of contract

claim, not a violation of the Constitution. Franck has not alleged any action by the

County that impairs his ability to seek redress through a breach of contract claim in

state court. Pure Wafer, 845 F.3d at 943.

      Because the Court will grant the motion to dismiss as to the federal claims it

will dismiss the state law claims pursuant to 28 U.S.C. § 1367(c). Stakey v.

Stander, 2011 WL 4452493, at *12 (D. Idaho Sept. 26, 2011).

                                       ORDER

      IT IS ORDERED:

   1. Defendant’s Motion to Dismiss (Dkt. 5) is GRANTED.


MEMORANDUM DECISION AND ORDER - 7
  2. Franck's claims for breach of contract and tortious interference with contract

     (Counts Three and Four) are dismissed without prejudice for lack of

     jurisdiction. Franck may re-file these claims in state court. Pursuant to 28

     U.S.C. § 1367(d), any applicable statutes of limitations on Franck's state law

     claims were tolled while this action was pending, and for an additional 30

     days after this order of dismissal. Therefore, if Franck wishes the bring the

     state claims, he must re-file those claims in state court within 30 days of this

     order, unless state law provides for a longer time



                                             DATED: October 24, 2019


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
